UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1102



In Re: ROY ANDREW BANE,

                                                             Debtor.
_________________________


ROY ANDREW BANE,

                                              Plaintiff - Appellant,

          versus


AFFORDABLE EFFICIENCIES, INCORPORATED,

                                              Defendant - Appellee,

          and


J. GLENWOOD STRICKLER,

                                                            Trustee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-98-419-R, BK-97-67-13-RKR, AP-97-78-7, AP-97-79-7)


Submitted:   July 8, 1999                  Decided:    July 14, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Gary Michael Bowman, Roanoke, Virginia, for Appellant.  William
Worthington Terry, III, WETHERINGTON, MELCHIONNA, TERRY, DAY &
AMMAR, P.C., Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Roy Andrew Bane appeals from the district court’s order dis-

missing as moot his appeal from the bankruptcy court’s order lift-

ing the automatic stay and allowing the Appellee to sell restaurant

equipment owned by Bane.   Our review of the record and the opinions

below discloses no reversible error. Accordingly, we affirm on the

reasoning of the district court.      See Bane v. Affordable Effi-

ciencies, Inc., Nos. CA-98-419-R; BK-97-67-13-RKR (W.D. Va. Dec.

16, 1998).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2